The receipt is acknowledged of applicant’s amendment filed 12/17/2020.
The reply filed on 12/17/2020 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): 1) the amendment are not made in an easily readable manner and are very faint and unclear so that they are subject to error reading and searching because plants and herbs names need to be clear and correct in the claims, and 2) the signature of attorney is not proper as it includes the registration number between the forward slashes. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. This application has been granted special status under the accelerated examination program. Extensions of this time period may be granted under 37 CFR 1.136(a). However, filing a petition for extension of time will result in the application being taken out of the accelerated examination program. In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The objective of the accelerated examination program is to complete the examination of an application within twelve months from the filing date of the application. To meet that objective, any reply must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered. If the reply is not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application.


/ISIS A GHALI/ Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./